NUMBERS 13-22-00338-CR

                                COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


BEN AREVALO III,                                                                Appellant,

                                               v.

THE STATE OF TEXAS,                                                              Appellee.


                       On appeal from the 85th District Court
                            of Brazos County, Texas.


                   ORDER TO FORWARD DISC EXHIBIT
               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       Appellant Ben Arevalo III has appealed a judgment in trial cause number 20-00382-

CRF-85. The trial court admitted pretrial exhibits, which included State’s pretrial exhibit disc

17. This exhibit disc contains propriety software that is unable to be uploaded through the

record service portal utilized by court reporters and the Court. Therefore, the court reporter

is unable to submit a copy of this disc exhibit with the reporter’s record in the usual manner.
The Court is of the opinion that it needs to view the exhibit. Accordingly, the clerk of the trial

court and the court reporter together are hereby ordered to forward a copy of, or the original

if a copy may not be created, State’s pretrial exhibit 17 within ten days from the date of this

order.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
29th day of August, 2022.




                                                 2